Exhibit 10.1

INTELSAT S.A.

2020 KEY EMPLOYEE INCENTIVE PLAN

1.    Purpose. This Intelsat S.A. (the “Company”) 2020 Key Employee Incentive
Plan (the “Plan”) is designed to align the interests of the Company and eligible
key employees and other service providers of the Company and its subsidiaries.

2.    Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of the date on which the Plan is approved by the
Committee (the “Effective Date”). The Plan shall be in effect from the Effective
Date and shall continue until December 31, 2020, unless earlier terminated by
the Company in accordance with, and to the extent permitted by, Section 8(e)
(the “Term”). The expiration or termination of the Term shall not in any event
reduce or adversely affect (a) any amounts due to any Participant hereunder for
any Performance Period ending on or before such date or (b) the Company’s rights
under Section 8.

3.    General. Subject to Section 5 hereof, the compensation provided under the
Plan is intended to be in addition to all other compensation payable to
Participants under any employment or service agreement in effect with the
Company or any of its subsidiaries.

4.    Definitions. For purposes of the Plan:

(a)    “Board” means the Company’s Board of Directors.

(b)    “Bonus” means the bonus payment payable to a Participant under the Plan
for the applicable Performance Period.

(c)    “Cause” means “Cause” as defined in the employment agreement between the
Participant and the Company or any of its subsidiaries, or, if no such agreement
exists or such term is not defined therein, “Cause” means the Participant’s
(i) gross negligence or willful misconduct, or willful failure to substantially
perform the Participant’s duties (other than due to physical or mental illness
or incapacity); (ii) conviction of, or plea of guilty or nolo contendere to, or
confession to, (A) a misdemeanor involving moral turpitude or (B) a felony (or
the equivalent of a misdemeanor or felony in a jurisdiction other than the
United States); (iii) knowing, willful violation of the Company’s written
policies that the Board determines is detrimental to the best interests of the
Company; (iv) fraud or misappropriation, embezzlement or material misuse of
funds or property belonging to the Company; or (v) use of alcohol or drugs that
interferes with the performance of the Participant’s duties; provided, however,
that the Participant shall be provided a single ten (10)-day period to cure any
of the events or occurrences described in the immediately preceding clauses
(i) and (iii) hereof, to the extent curable (which cure period shall be extended
for an additional ten (10) days to the extent the Participant diligently
continues to pursue such cure).

(d)    “Committee” means the Compensation Committee of the Board.

(e)    “Company Group” means the Company and its direct and indirect
subsidiaries.

(f)    “Disability” means “Disability” as defined in the employment agreement
between the Participant and the Company or any of its subsidiaries, or, if no
such agreement exists or such term is not defined therein, “Disability” means a
determination that the Participant is disabled in accordance with a long-term
disability insurance program maintained by the Company or a determination by the
U.S. Social Security Administration that the Participant is totally disabled.



--------------------------------------------------------------------------------

(g)    “Good Leaver” means a Participant whose employment or service with the
Company Group is terminated (i) by the Company for a reason other than Cause,
(ii) by the Participant for Good Reason or (iii) due to the Participant’s death
or Disability, in each case, provided that circumstances constituting Cause do
not exist at the time of termination.

(h)    “Good Reason” means “Good Reason” as defined in the employment agreement
between the Participant and the Company or any of its subsidiaries, or, if no
such agreement exists or such term is not defined therein, “Good Reason” means,
without the Participant’s written consent: (i) any material reduction in the
Participant’s responsibilities, title or duties which represents a material and
adverse change with respect to the Participant’s responsibilities, title or
duties as in effect immediately prior to such change; provided, that, Good
Reason shall not exist under this clause (i) if such material reduction or
assignment of duties are a result of the hiring of additional subordinates to
fill some of the Participant’s duties and responsibilities; (ii) the assignment
to the Participant of duties that are inconsistent with, or that materially
impair the Participant’s ability to perform, the duties of the Participant’s
position as of the Effective Date; (iii) any reduction in the Participant’s base
salary or target annual bonus opportunity, unless the same or greater percentage
reduction is applied to other similarly situated senior executives of the
Company; or (iv) the relocation of the Participant’s principal place of
employment to a location that increases by fifty (50) miles the Participant’s
one-way commute from the Participant’s residence. Notwithstanding the above,
none of the events described in clauses (i) through (iv) above shall constitute
Good Reason unless the Participant notifies the Board in writing within thirty
(30) days after the Participant has actual or constructive knowledge of the
first occurrence of the applicable event giving rise to Good Reason and the
Company has failed to cure the circumstances giving rise to Good Reason within
thirty (30) days following such notice (the “Cure Period”). If the Company fails
to so cure prior to the expiration of the Cure Period, then the Participant may
terminate his or her employment for Good Reason, with such termination to be
effective no later than fifteen (15) days following the end of the Cure Period;
it being understood that if the Participant fails to terminate his or her
employment within such fifteen (15)-day period, the Participant’s right to
terminate his or her employment for the specific applicable event that so
constituted Good Reason shall be deemed to be waived.

(i)    “Participant” shall have the meaning ascribed thereto in Section 5
hereof.

(j)    “Participation Agreement” means the agreement provided to a Participant
granting the Participant the opportunity to earn a Bonus under the Plan.

(k)    “Performance Goals” means the goals established by the Committee for each
Performance Period with respect to each Performance Metric, which will consist
of (i) the Base Threshold Goal(s), (ii) the Base Target Goal(s) and (iii) the
Base Stretch Goal(s) (clauses (i) through (iii), collectively, the “Base
Performance Goals”), and, for purposes of the catch-up payments described in
Section 6(b), “Performance Goals” will consist of (A) the Cumulative Threshold
Goal(s), (B) the Cumulative Target Goal(s) and (C) the Cumulative Stretch
Goal(s) (clauses (A) through (C), collectively, the “Cumulative Performance
Goals”).

(l)    “Performance Metric” means the specific performance criterion or criteria
with respect to which Performance Goals were established for the Performance
Period; provided, that, each Performance Metric shall be adjusted on a pro forma
basis to take into account any acquisitions or dispositions consummated during
the Performance Period and any regulatory or litigation-related changes that
could require reforecasting.

(m)    “Performance Period” means each of (i) April 1, 2020 through June 30,
2020 (“Q2 2020”), (ii) July 1, 2020 through September 30, 2020 (“Q3 2020”) and
(iii) October 1, 2020 through December 31, 2020 (“Q4 2020”).

 

2



--------------------------------------------------------------------------------

(n)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.

(o)    “Target Bonus” means the target bonus specified in the Participant’s
Participation Agreement for the applicable Performance Period.

5.    Eligible Participants. Each person designated by the Committee from time
to time shall be a Participant under the Plan and eligible to receive a Bonus
with respect to each Performance Period after executing a Participation
Agreement, which shall include a waiver of any rights the Participant may have
with respect to (a) any equity incentives granted by the Company in calendar
year 2020 and (b) any incentives under any annual incentive plan maintained by
the Company or any of its subsidiaries for calendar year 2020.

6.    Term of Participation.

(a)    Performance Period Measurement. Subject to the provisions of the Plan and
any Participation Agreement, each Participant shall be eligible to earn a Bonus
as of the end of each Performance Period, depending upon the extent to which the
Base Performance Goals have been achieved for such Performance Period.

(b)    Cumulative Measurement. In addition to the measurement of achievement of
Base Performance Goals under Section 6(a), achievement of the Cumulative
Performance Goals shall be measured at the end of 2020; and a “catch-up” payment
will be made to the extent the Company achieves the Cumulative Performance Goals
for 2020. The amount of the catch-up payment will be equal to the excess of
(i) the Bonus payable for 2020 based on the achievement of the applicable
Cumulative Performance Goals for 2020, over (ii) the sum of the aggregate amount
of Bonuses earned and paid or payable to the Participant for the individual
Performance Periods.

(c)    Performance Metric, Performance Goals and Calculation of Bonus Payouts.

(i)    As soon as practicable, the Compensation Committee shall establish and
communicate to each Participant: (A) the Performance Metric(s) applicable to
each Performance Period and (B) the Performance Goals for the Performance
Metric(s) for each Performance Period. Exhibit A sets forth the percentage of a
Participant’s Target Bonus payable upon achievement of various levels of
performance.

(ii)    The amount of a Participant’s Bonus shall be based on: (A) the
Participant’s Target Bonus that has been approved by the Committee and included
in the Participant’s Participation Agreement and (B) the level of achievement of
the applicable Performance Goals for the Performance Metric for a particular
Performance Period.

(d)    Continued Employment or Service. Except as set forth below, to earn a
Bonus for any Performance Period, a Participant must remain continuously
employed by or in the service of the Company Group through the date on which the
Bonus for the applicable Performance Period is paid (the “Vesting Date”), and a
Participant whose employment and service are terminated for any or no reason
before the Vesting Date shall forfeit the right to any Bonus for that
Performance Period. If a Participant’s employment terminates but the Participant
continues to provide services to the Company Group in another capacity, the
Committee will determine in good faith whether such Participant will be treated
as having incurred a termination for purposes of the Plan. Notwithstanding the
foregoing, a Participant who becomes a Good Leaver during a Performance Period
shall be entitled to: (i) payment of a pro-rata portion (based on the percentage
of the Performance Period the Participant was employed by or in the service of
the Company

 

3



--------------------------------------------------------------------------------

Group) of the Participant’s Bonus that would otherwise have been earned for such
Performance Period, and (ii) payment of the Participant’s Bonus earned but
unpaid with respect to any Performance Period ended prior to the Participant’s
termination date, in each case, paid in full at the applicable time specified in
Section 7.

7.    Performance Certification. Promptly after the end of each Performance
Period, the Committee shall certify the degree to which the applicable
Performance Goals have been achieved and the amount of Bonus payable to each
Participant hereunder. Any Bonus required to be made under the Plan shall be
paid on a fully-vested basis by the Company as soon as possible after the end of
the applicable Performance Period, but in any event by (a) August 31, 2020 for
Q2 2020, (b) November 30, 2020 for Q3 2020 and (c) February 28, 2021 for Q4 2020
and, to the extent any catch-up payment is due pursuant to Section 6(b), for
2020.

8.    Plan Administration. The Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of the Plan
to establish such administrative measures and take such actions as may be
necessary to administer and attain the objectives of the Plan and may delegate
the authority to administer the Plan to an officer of the Company. The Committee
(or its delegate, as applicable) shall have full power and authority to construe
and interpret the Plan and any interpretation by the Committee shall be binding
on all Participants and shall be accorded the maximum deference permitted by
law.

(a)    All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign the Plan.

(b)    Any payment to a Participant in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Company Group related to the Plan, and the Company may require the
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.

(c)    Payment of amounts due under the Plan shall be provided to a Participant
in the same manner as the Participant receives his or her regular paycheck or by
mail at the last known address of the Participant in the possession of the
Company, at the discretion of Committee. The Company may deduct all applicable
taxes and any other withholdings required to be withheld with respect to the
payment of any award pursuant to the Plan.

(d)    The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to ensure the payment of any
award provided for hereunder. Bonus payments shall not be included as
“earnings,” “wages,” “salary,” or “compensation” in any pension, welfare, life
insurance, or other employee benefit plan or arrangement of the Company Group.

(e)    The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate the Plan at any time; provided, that, except as
required by law, in no event shall any such action adversely affect the rights
of Participants regarding any Bonus for a Performance Period that has commenced
as of the date of such action without the prior written consent of the affected
Participants; and provided, further, that in the event of a termination of the
Plan partway through a Performance Period, each Participant shall be entitled to
a pro-rata portion (based on the percentage of the Performance Period completed
prior to the Plan termination date) of the Bonus that would otherwise have been
earned for such Performance Period. Subject to the foregoing, the Plan shall
terminate upon the satisfaction of all obligations of the Company or its
successor entities hereunder.

 

4



--------------------------------------------------------------------------------

(f)    Nothing contained in the Plan shall in any way affect the right and power
of the Company to discharge any Participant or otherwise terminate his or her
employment or service at any time or for any reason or to change the terms of
his or her employment or service in any manner.

(g)    Except as otherwise provided under the Plan, any expense incurred in
administering the Plan shall be borne by the Company.

(h)    Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.

(i)    The administration of the Plan shall be governed by the laws of Delaware,
without regard to the conflict of law principles of any state. Any persons or
corporations who now are or shall subsequently become parties to the Plan shall
be deemed to consent to this provision.

(j)    The Plan is intended to be exempt from, or in the alternative comply
with, the requirements of Section 409A. To the extent that the Plan is not
exempt from the requirements of Section 409A, the Plan is intended to comply
with the requirements of Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by
Section 409A or for damages for failing to comply with Section 409A.

* * * * * * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be signed by its duly
authorized officer as of the date first set forth above.

 

INTELSAT S.A.

By:  

/s/ Michelle Bryan

Name:   Michelle Bryan Its:  

Executive Vice President, General Counsel,

Chief Administrative Officer and Secretary



--------------------------------------------------------------------------------

Exhibit A

Performance Metric(s) and Performance Goals and Determination of Bonus Payouts

To be established by the Compensation Committee as soon as practicable following
the Effective Date.

 

1.  Payable if the Base Threshold Goal for a Performance Metric is Not Achieved:

   0% of the Applicable Portion of the Participant’s Target Bonus

2.  Payable if the Base Threshold Goal for a Performance Metric is Achieved:

   50% of the Applicable Portion of the Participant’s Target Bonus

3.  Payable if the Base Target Goal for a Performance Metric is Achieved:

   100% of the Applicable Portion of the Participant’s Target Bonus

4.  Payable if the Base Stretch Goal for a Performance Metric is Achieved:

   150% of the Applicable Portion of the Participant’s Target Bonus

5.  Payable if the Cumulative Threshold Goal for a Performance Metric is
Achieved:

   50% of the Applicable Portion of the Participant’s aggregate Target Bonus for
2020

6.  Payable if the Cumulative Target Goal for a Performance Metric is Achieved:

   100% of the Applicable Portion of the Participant’s aggregate Target Bonus
for 2020

7.  Payable if the Cumulative Stretch Goal for a Performance Metric is Achieved:

   150% of the Applicable Portion of the Participant’s aggregate Target Bonus
through for 2020

8.  Portion of Applicable Portion Payable if Achievement is in Between Period or
Cumulative Goals for a Performance Metric:

   The percentage of the Applicable Portion of the Participant’s Target Bonus
will be calculated on the basis of straight-line interpolation for performance
in between threshold, target and stretch performance goals

For purposes of this Exhibit A, “Applicable Portion” means the portion of the
Participant’s Target Bonus that is based on achievement of the relevant
Performance Metric.



--------------------------------------------------------------------------------

INTELSAT S.A.

2020 KEY EMPLOYEE INCENTIVE PLAN

PARTICIPATION AGREEMENT

TO:          [NAME]

DATE:    April 24, 2020

 

RE:

Participation in the Intelsat S.A. 2020 Key Employee Incentive Plan

We are pleased to advise you that you will be eligible to receive a Bonus
payment pursuant to the Intelsat S.A. (the “Company”) 2020 Key Employee
Incentive Plan (the “Plan”) for each Performance Period. Capitalized terms used
herein (in this “Participation Agreement”) have the meanings set forth in the
Plan, and this Participation Agreement shall be, in all respects, subject to the
terms and conditions of the Plan. A copy of the Plan as in effect of the date
hereof has been furnished to you, and you agree to be bound by the terms and
conditions of the Plan and this Participation Agreement. In the event of any
conflict between the terms and conditions of this Participation Agreement and
the Plan, the terms and conditions of the Plan shall control.

 

1.

Target Bonus. Your Target Bonus for each of the three Performance Periods is
$[●].

 

2.

Performance Goals; Bonus Payable. Your Bonus for each Performance Period, if
any, is calculated by reference to your Target Bonus and will be earned
(i) depending upon the extent to which the Base Performance Goals have been
achieved for such Performance Period, in accordance with the terms and
conditions of the Plan, and (ii) only if you are employed by or in the service
of the Company on the date on which the Bonus for the applicable Performance
Period is paid, except as expressly provided otherwise in Section 6(d) of the
Plan.

 

 

Additionally, a “catch-up” payment may be made with respect to overall
performance for 2020 to the extent the Company achieves or exceeds the
Cumulative Performance Goals for 2020.

 

 

See Exhibit A to the Plan for further detail as to how the amount of your Bonus
will be determined.

 

3.

Condition to Participation. As a condition of your participation in the Plan,
you hereby forfeit (i) any equity incentives granted to you by the Company in
calendar year 2020 and (ii) any incentives under any annual incentive plan
maintained by the Company or any of its subsidiaries for calendar year 2020, and
you hereby acknowledge and agree that you will not participate in any other
short-term or long-term incentive plan or program for calendar year 2020 absent
further notice from the Company.

Nothing contained in the Plan shall in any way affect the right and power of any
member of the Company Group to discharge or otherwise terminate your employment
or service at any time and for any or no reason. Your rights under this
Participation Agreement and any interest in or right to the Bonus payment, if
any, may not be transferred or assigned by you, other than by will or by the
laws of descent and distribution. The Company will deduct all applicable taxes
and any other withholdings required to be withheld with respect to the payment
of any Bonus pursuant to the Plan.



--------------------------------------------------------------------------------

We greatly appreciate your contributions to the Company and look forward to
working together with you towards the Company’s future successes. If you have
any questions regarding this Participation Agreement, please contact the
undersigned. Please sign this Participation Agreement at your earliest
convenience and return it to the Company.

 

INTELSAT S.A.       PARTICIPANT By:   

 

              

 

Name:    Stephen Spengler       Its:    Chief Executive Officer      